Title: From Thomas Jefferson to Daniel Clark, 16 January 1800
From: Jefferson, Thomas
To: Clark, Daniel



Sir
Philadelphia Jan. 16. 1800.

Your favor of Nov. 12. has been duly received; as has also the parcel of Paccan nuts for which, as well as the oranges, be pleased to accept my acknolegements. the latter mr Coxe informed me had experienced the usual fate of such delicate things on long voiages. the nuts I have immediately forwarded to Monticello, my residence in Virginia, to be planted. two young trees planted in that part of the country in 1780. and now flourishing, though not bearing, prove they may be raised there; and I shall set great value on the chance of having a grove of them.
I sincerely rejoice at mr Nolan’s escape from the designs entertained against him. I do not recollect the particular expressions in my letter to him relative to the places where the horse is to be found wild. but I presume from what you mention that the expression has been too careless. I know that they exist in Siberia in a state absolutely wild, & probably aboriginal; & in some other parts of Northern Asia  where they have become wild & so continued for generations. but still we have of these few particulars, as to render the details which mr Nolan can give extremely desireable.—mr Dunbar gives me hope of a full communication of the language by signs which you mention in your letter. it is probable he will take it down with more exactness than would result even from a journey of the person to this place. he would find us here immersed in business during the session of Congress, & in it’s recess dispersed over the different parts of the US. so that any differences in the effect of his communications here or there, might not satisfy himself for the trouble of so long a journey. this is our last session at this place. in future we shall convene at a place newly laid out at the head of the tidewater of the Patowmac.—you may be assured that no communications on the subject of the horse shall ever compromit the person from whom they come.
Mr. Morgan Brown of Palmyra proposes to send me two Indian busts of marble or other stone, which must be curious, as made by a people who possessed so few of the means of working in stone. emboldened by your kind attentions, I have taken the liberty of desiring him to send them down the river to your address; and I have even ventured to say you would pay the expences of transportation & package for me, which I would instantly replace to your friend mr Coxe here, or any other person you please. understanding that General Wilkinson is to come round by the way of New Orleans to this place in the spring, I have written to ask the favor of him to call on you for the busts & bring them here. in this way they would come with greater safety than the ordinary passage of vessels would furnish. but it is possible his journey may be declined, in which case I would ask the favor of you to avail me of any very safe conveyance by water which may occur, & not to trust them till such an one does occur. I shall on sight answer any expences which may be occasioned by this; and be happy in every occasion of assuring you of the sentiments of regard with which I am
Sir Your most obedt. humble servt

Th: Jefferson


P.S. I take for granted mr Nolan will dispose [of his] horses before he reaches our Eastern waters. Sh[ould] it prove otherwise, & should he decide to try the mar[ket] of Virginia, Monticello would be directly on his best route[.] in that case, besides the pleasure of seeing him personally I should be very happy to become a purchaser of one of his finest horses, or rather mares for the saddle; as the males, I presume are all entire, in which state they are not so pleasant or safe to ride. I am told they have singularities of colour which are very beautiful.

 